Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
 

Status of Claims

This action is in reply to the communication filed on 03/02/2020.
Claims 1-8 and 10-19 have been amended.
Claims 1-19 are currently pending and have been examined.

Claim Rejections - 35 USC § 101







      35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.





Claims 1-19 are rejected under 35 U.S.C.101 because the claimed invention is directed to non-statutory subject matter, specifically an abstract idea. The analysis for this determination is explained below:
In its Alice Corporation Pty. Ltd .v. CLS Bank International, et.al. ("AliceCorp”), decision, the Supreme Court made clear that it applies the framework set forth in Mayo Collaborative Services v. Prometheus Laboratories, Inc., 566U.S…(2012), (Mayo), to analyze claims directed towards laws of nature and abstract ideas. Alice Corp. also establishes that the same analysis applies for all categories of claims. The basic inquiries to determine subject matter eligibility remain the same as explained in MPEP 2106(I). 
Step 1, determine whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter .In this case, claim(s) 1-14 are nominally directed to a system  and are thereby directed to a statutory category of invention.
The claimed invention is directed to at least one judicial exception (i.e a law of nature, a natural phenomenon, or an abstract idea)  without significantly more. The analysis is as follows: 
STEP 2A Prong 1: Claim1 recites the abstract idea of:  providing subsidy services to employee of an organization (i.e. employer).    As best understood by the Examiner, the limitations that set forth this abstract idea are: " a service provider that provides a user with a predetermined item or service; an obtaining portion configured to obtain, from the user, a user identifier for identifying the user, and send, the user identifier obtained by the obtaining portion; an amount that is a price of the predetermined item or service, and identifying the service provider, and store the user identifier and subsidy calculation information in correlation with each other in advance; and  subsidize the predetermined item or service based on a time at which the pieces of data are received, and the subsidy calculation information stored in correlation with the received user identifier and send, the calculated amount of subsidy or a Patent Attorney Docket No. payment amount obtained by subtracting the calculated amount of subsidy from the received service amount …”;.   Such limitations are considered to be abstract because the limitations are directed toward an example of organizing human activity such as a commercial that includes advertising, marketing or sales activities.
Step 2AProng 2: The additional elements “service provider terminal, server device, first and second transmitter”, do not integrate the abstract idea into a practical application because they provide no improvement in the technical field, no transformation of data, no particular machine,  and/or  no meaningful steps.   Instead they only use “apply it , field of use , and/or data gathering” consist of adding insignificant extra-solution activity to the judicial exception; see MPEP 2106.05(g).. These additional element(s) or a combination of additional elements in the claims fail to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.…. …are considered not a practical application, because it is a mere manipulation data (i.e. gathering data in an unconventional way) on a computer, which fails to achieve practical result.

STEP2B
2B element/limitation (service provider terminal, server device, first and second transmitter ) does not necessitate a conclusion that the claim amounts to significantly more than the identified abstract idea because (2) The claims recite mere instructions to apply an exception and are mere instructions to apply an exception (See MPEP 2106.05(f)). Whether the claim invokes computers or other machinery merely as a tool to perform an existing process. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not provide significantly more. See Affinity Labs v. DirecTV 838 F.3d 1253, 1262, 120 USPQ 2d 1201, 1207 (Fed.Cir.2016) (cellular telephone); TLI Communications.
The dependent claims 2-14 do not add significantly more. 
The dependent claims 2-14 do not recite any technology and therefore do not amount to “significantly more” than the abstract idea because it entails generic computer devices and are merely being used for their intended purpose. See e.g., Content Extraction & Transmission LLC v. Wells Fargo Bank, N.A., 776F.3d1343, 1348 (Fed.Cir.2014) (“There is no ‘inventive concept' in CET's use of a generic scanner and computer to perform well-understood, routine, and conventional activities commonly used in industry. See Alice, 134S. Ct .at 2359. At most, the claims attempt to limit the abstract idea of determining a maintenance schedule of geographical dispersed physical assets. Such a limitation has been held insufficient to save a claim in this context .See Alice, 134S. Ct. at 2358; Ultramercial, Inc. v. Hulu, LLC, 772F. 3d709, 715–16 (FedCir.2014); buy SAFE, 765 F. 3 dat 1355.”). Neither the independent claims, the dependent claims nor the Specification recite an improvement in another technology or technical field nor do they purport to improve the functioning of the computer itself, and do not include additional elements that are sufficient to amount to significantly more than the abstract idea as they are seen to be mere instructions to implement the abstract idea on a computer using a processor and a tangible computer readable medium storing a computer program product configured to store instructions. 
Further still, claims 15-19 suffer from substantially the same deficiencies as outlined with respect to claims 1-14 and are also rejected accordingly.  Therefore, the claims 1-19 are not  statutory.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6-7, and 15-16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Cohen et al, US Pub No: 2014/0089071 A1 in view of Tanaka, JP 2004/102,761A .   

Claims 1, 15-16: 
Cohen discloses: 
a service provider terminal owned by a service provider that provides a user with a predetermined item or service (see at least paragraph 33,(System 300 comprises a dedicated voucher management server 302 (exemplarily used in a "cloud" environment) coupled to a number of user interfaces. These include an employer user interface 304, an employee user interface 306, a supplier interface 308 and a third party (e.g. non-employee customer) user interface 310. Interfaces 304, 306 and 310 may exemplarily be computer terminals or point-of-sale (POS) devices); Paragraph 35 (Employer X provides a unique meal voucher to employee A, who receives the voucher through a SMS message to his/her cell-phone at 11 am on the day of issue. The voucher has a per diem value of $35 and may be used only for lunch between 12 am and 2 pm on the day of issue at three restaurants close to the workplace of the employees);
a server device configured to perform communication with the service provider terminal, wherein the service provider terminal includes an obtaining portion configured to obtain, from the user, a user identifier for identifying the user, and a first transmitter configured to send, to the server device, the user identifier obtained by the obtaining portion  (see at least paragraph 35 (Employer X provides a unique meal voucher to employee A, who receives the voucher through a SMS message to his/her cell-phone at 11 am on the day of issue. The voucher has a per diem value of $35 and may be used only for lunch between 12 am and 2 pm on the day of issue at three restaurants close to the workplace of the employees); 
a service amount that is a price of the predetermined item or service, and a service provider identifier for identifying the service provider, and the server device includes a first storage configured to store the user identifier and subsidy calculation information in correlation with each other in advance (see at least paragraph 36 (Employer Y provides on Sunday morning unique meal vouchers to employees A, B and C. All vouchers have a per diem value of $35. The voucher of employee C is valid for use for meals every day of the week between 12 am and 13:59 pm at any restaurant registered (i.e. identifier) through the supplier interface);
a subsidy determination portion configured to determine, in response to the user identifier, the service amount, and the service provider identifier received from the service provider terminal, whether to subsidize the predetermined item or service based on a time at which the pieces of data are received ( Paragraph 36, (Employer Y provides on Sunday morning unique meal vouchers to employees A, B and C. All vouchers have a per diem value of $ 35. The voucher of employee A is valid for use only for a Kosher meal at any of three establishments on the Sunday or Thursday of the week of issue. The per diem value cannot be accumulated. The voucher of employee B is valid for use either for a meal at any of three restaurants on each day of the week between 12 am and 13:59 pm, or for purchase of goods up to the per diem value during the week of issue. The per diem value cannot be accumulated. The voucher of employee C is valid for use for meals every day of the week between 12 am and 13:59 pm at any restaurant registered through the supplier interface);
 Cohen does not specifically disclose, but Tanaka however discloses:
second transmitter configured to calculate subsidy calculation information stored in correlation with the received user identifier; send, to the service provider terminal, the calculated amount of subsidy or a Patent Attorney Docket No. payment amount obtained by subtracting the calculated amount of subsidy from the received service amount (see at least page 9/14,(Upon receiving the point data indicating the points assigned to the individual employees of the company transmitted from the corporate terminal, the point data is stored as the stored point data in the memory for each individual employee) ; and page  4/14, (The brokerage business company subtracts the applied points (i.e. amount of subsidy) from the number of remaining points of the employee, and at the same time reimburses the usage fee for the points); page 5/14, (Upon receiving an application for use of the employee's personal welfare service and a use point used for the use of the benefit service, which is input to the personal terminal by the employee of the company and transmitted from the personal terminal, Perform a use procedure of the use of the welfare service to the facility terminal of the corresponding welfare service facility, transmit a subsidy equivalent to the use point to the facility terminal, and use the use point and the employee's personal point);
It would have been obvious to one of ordinary skill in the art at the time of the invention to include in the smart voucher systems and methods of Cohen, the ability of subtracting and calculating subsidy amount as taught by Tanaka, since the claimed invention is merely a combination of old elements, and in the combination each element would have performed the same  function as it did separately, and one of ordinary skill in the art would have recognized that the results (providing organization(s) with a mechanism to calculate subsidy amount of employees within a specified budget) of the combination were predictable.

Claim 2:
The combination of Cohen/ Tanaka discloses the limitations as shown above.
Cohen further discloses:
wherein the first storage store, in correlation with the user identifier, an organization identifier for identifying an organization to which a user indicated by the user identifier belongs (see at least paragraph 29 (voucher X having a voucher ID assigned thereto ("voucher number") is issued by an employer to employee Y. In step 202, a check is performed to determine whether the voucher (i.e. its ID) exists in a voucher database (DB) 314); 
the server device further includes a second storage configured to store, in correlation with the service amount and the amount of subsidy, the user identifier and the service provider identifier received from the service provider terminal (see at least paragraph 33,(System 300 comprises a dedicated voucher management server 302 (exemplarily used in a "cloud" environment) coupled to a number of user interfaces. These include an employer user interface 304, an employee user interface 306, a supplier interface 308 and a third party (e.g. non-employee customer) user interface 310. Interfaces 304, 306 and 310 may exemplarily be computer terminals); 
Cohen does not specifically disclose, but Tanaka however discloses:
a total calculation portion configured to calculate, for each organization identifier, an organization subsidy total amount that is a total amount of the subsidy stored in correlation and an organization list price total amount that is a total of service amounts, and calculate, for each service provider identifier, a provider subsidy total amount that is a total amount of the subsidy stored in correlation and a provider list price total amount that is a total of service amounts (see at least page 5/14, (When the employee individual uses the welfare service facility, the welfare service facility causes the employee individual to pay the co-payment of the total billed amount to the employee individual who remains as a balance. Receiving the billing amount to the cafeteria plan proxy device corresponding to the subsidy amount for the individual employee, wherein the subsidy amount is transmitted to the cafeteria plan proxy device from the facility terminal as the billing amount to the cafeteria plan proxy device) ;
It would have been obvious to one of ordinary skill in the art at the time of the invention to include in the smart voucher systems and methods of Cohen, the ability of subtracting and calculating subsidy amount as taught by Tanaka, since the claimed invention is merely a combination of old elements, and in the combination each element would have performed the same  function as it did separately, and one of ordinary skill in the art would have recognized that the results (providing organization(s) with a mechanism to calculate subsidy amount of employees within a specified budget) of the combination were predictable.

 Claim 3:
The combination of Cohen/ Tanaka discloses the limitations as shown above.
Cohen  does not specifically disclose, but Takana however discloses:
wherein the server device further includes a settlement portion configured to calculate an organization handling charge in accordance with each of the organization list price total amounts, add the organization handling charge to the organization subsidy total amount to calculate a billing amount to be billed to an organization indicated by each of the organization identifiers, calculate a provider handling charge in accordance with each of the provider list price total amounts, and subtract the provider handling charge from the provider subsidy total amount to calculate a payment amount to a service provider indicated by each of the service provider identifiers (see at least page 5/14, (When the employee individual uses the welfare service facility, the welfare service facility causes the employee individual to pay the co-payment of the total billed amount to the employee individual who remains as a balance. Receiving the billing amount to the cafeteria plan proxy device corresponding to the subsidy amount for the individual employee, wherein the subsidy amount is transmitted to the cafeteria plan proxy device from the facility terminal as the billing amount to the cafeteria plan proxy device) and (By adding the amount (i.e. handling charge) of the cafeteria plan proxy device to the amount charged to the cafeteria plan proxy device corresponding to the subsidy amount for the employee individual, the amount is charged to the company terminal from the cafeteria plan proxy device to the company. Transmitting the bill to the company from the cafeteria plan proxy device and storing the billed amount in the memory for each of the employees individually, thereby obtaining a cafeteria plan proxy device) ;
It would have been obvious to one of ordinary skill in the art at the time of the invention to include in the smart voucher systems and methods of Cohen, the ability of subtracting and calculating subsidy amount as taught by Tanaka, since the claimed invention is merely a combination of old elements, and in the combination each element would have performed the same  function as it did separately, and one of ordinary skill in the art would have recognized that the results (providing organization(s) with a mechanism to calculate subsidy amount of employees within a specified budget) of the combination were predictable.

Claim 4:
The combination of Cohen/ Tanaka discloses the limitations as shown above.
Cohen  does not specifically disclose, but Takana however discloses:
wherein the server device further includes an informing portion configured to inform, of the amount of subsidy for each of the user identifiers, an organization indicated in thePatent Attorney Docket No. organization identifier stored in correlation with each of the user identifiers in the second storage, and the server device further includes a settlement portion configured to calculate a billing amount that is an organization handling charge in accordance with each of the organization list price total amounts and is an amount to be billed to an organization indicated by each of the organization identifiers, and calculate a billing amount that is a provider handling charge in accordance with each of the provider list price total amounts and is an amount to be billed to a service provider indicated by each of the service provider identifiers (see at least page 5/14, (When the employee individual uses the welfare service facility, the welfare service facility causes the employee individual to pay the co-payment of the total billed amount to the employee individual who remains as a balance. Receiving the billing amount to the cafeteria plan proxy device corresponding to the subsidy amount for the individual employee, wherein the subsidy amount is transmitted to the cafeteria plan proxy device from the facility terminal as the billing amount to the cafeteria plan proxy device) and (By adding the amount (i.e. handling charge) of the cafeteria plan proxy device to the amount charged to the cafeteria plan proxy device corresponding to the subsidy amount for the employee individual, the amount is charged to the company terminal from the cafeteria plan proxy device to the company. Transmitting the bill to the company from the cafeteria plan proxy device and storing the billed amount in the memory for each of the employees individually, thereby obtaining a cafeteria plan proxy device);
It would have been obvious to one of ordinary skill in the art at the time of the invention to include in the smart voucher systems and methods of Cohen, the ability of subtracting and calculating subsidy amount as taught by Tanaka, since the claimed invention is merely a combination of old elements, and in the combination each element would have performed the same  function as it did separately, and one of ordinary skill in the art would have recognized that the results (providing organization(s) with a mechanism to calculate subsidy amount of employees within a specified budget) of the combination were predictable.

Claim 6:
The combination of Cohen/ Tanaka discloses the limitations as shown above.
Cohen further discloses:
wherein the subsidy calculation information is a predetermined amount (see at least paragraph 36 (Employer Y provides on Sunday morning unique meal vouchers to employees A, B and C. All vouchers have a per diem value of $35. The voucher of employee C is valid for use for meals every day of the week between 12 am and 13:59 pm at any restaurant registered (i.e. identifier) through the supplier interface); 
Cohen does not specifically disclose, but Takana however discloses 
the second transmitter calculates the amount of subsidy (see at least page 5/14, ( Receiving the billing amount to the cafeteria plan proxy device corresponding to the subsidy amount for the individual employee, wherein the subsidy amount is transmitted to the cafeteria plan proxy device from the facility terminal as the billing amount to the cafeteria plan proxy device) ;
It would have been obvious to one of ordinary skill in the art at the time of the invention to include in the smart voucher systems and methods of Cohen, the ability of subtracting and calculating subsidy amount as taught by Tanaka, since the claimed invention is merely a combination of old elements, and in the combination each element would have performed the same  function as it did separately, and one of ordinary skill in the art would have recognized that the results (providing organization(s) with a mechanism to calculate subsidy amount of employees within a specified budget) of the combination were predictable.
.  
Claim 7:
The combination of Cohen/ Tanaka discloses the limitations as shown above.
Cohen further discloses:
wherein the service provider is a restaurant, and providing the predetermined service is to provide food and drink ((see at least paragraph 36 (Employer Y provides on Sunday morning unique meal vouchers to employees A, B and C. All vouchers have a per diem value of $35. The voucher of employee C is valid for use for meals every day of the week between 12 am and 13:59 pm at any restaurant registered (i.e. identifier) through the supplier interface);

Claim 5 is rejected under 35 U.S.C. 103(a) as being unpatentable over Cohen et al, US Pub No: 2014/0089071 A1 in view of Tanaka, JP 2004/102,761A1 in view of Uchi, JP 2013/077,289 A.

Claim 5:
The combination of Cohen/ Tanaka discloses the limitations as shown above.
The combination of Cohen/ Tanaka does not specifically disclose, but Uchi however discloses: 
wherein the subsidy calculation information is a rate, and the second transmitter calculates the rate of the service amount as the amount of subsidy (see at least page 7/16,(the process proceeds to step S10. In step S8, 50% of the virtual food expense payment amount CH1 is set as the corporate burden amount CH1a. In step S9, the usage information including the company burden CH1a is notified to the company 3 and the employee 2. In step S10, 50% of the virtual food expense payment amount CH1 is set as the corporate burden amount CH1a. In step S11, an amount obtained by subtracting the company burden CH1a from the total payment amount P1 is set as an employee payment amount CHz. In step S12, the company 3 and the employee 2 are notified of usage information including the company burden CH1a and the employee payment CHz);  
It would have been obvious to one of ordinary skill in the art at the time of the invention to include in the smart voucher systems and methods of Cohen/Tanaka, the ability of calculating subsidy rate amount as taught by Uchi, since the claimed invention is merely a combination of old elements, and in the combination each element would have performed the same  function as it did separately, and one of ordinary skill in the art would have recognized that the results (providing organization(s) with a mechanism to calculate subsidy amount of employees within a specified budget) of the combination were predictable.

Claims 8-11and 14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Cohen et al, US Pub No: 2014/0089071 A1 in view of Tanaka, JP 2004/102,761A  in view of Fan, WO 2016/029,853 A1.

Claim 8:
The combination of Cohen/ Tanaka discloses the limitations as shown above.
The combination of Cohen/ Tanaka does not specifically disclose, but French however discloses: 
wherein the user has a terminal with a display unit for displaying an image showing the user identifier, and the obtaining portion takes  a photograph of the image and obtains the user identifier from the photographed image (see at least page 4/22( the two-dimensional code scanning instruction is a trigger condition for triggering execution of scanning the two-dimensional code, and is input by the user, for example, an application that enters the terminal device needs to perform two-dimensional code scanning, and the user inputs the two dimensional code. The scanning instruction; the two-dimensional code may be a picture inside the terminal device, or may be a two-dimensional code printed or displayed on other media other than the terminal device, which is not limited in the embodiment of the present invention);
It would have been obvious to one of ordinary skill in the art at the time of the invention to include in the smart voucher systems and methods of Cohen/Tanaka,  to include user’s identity authentication as taught by Fan, since the claimed invention is merely a combination of old elements, and in the combination each element would have performed the same  function as it did separately, and one of ordinary skill in the art would have recognized that the results (protecting user’s identity, while improving efficiency of user’s identity authentication) of the combination were predictable.

  Claim 9:
The combination of Cohen/ Tanaka discloses the limitations as shown above.
The combination of Cohen/ Tanaka does not specifically disclose, but French however discloses: 
wherein the server device further stores data for displaying the image showing the user identifier, andPatent Attorney Docket No. the terminal obtains the image from the server device and displays the image (see at least page 3/22, (the step of identity authentication may be directly performed locally on the terminal device; or the terminal may serve as an information collection device, the step of identity authentication is completed on the server side, and the identity authentication is completed by the server) page 4/22( the two-dimensional code scanning instruction is a trigger condition for triggering execution of scanning the two-dimensional code, and is input by the user, for example, an application that enters the terminal device needs to perform two-dimensional code scanning, and the user inputs the two dimensional code. The scanning instruction; the two-dimensional code may be a picture inside the terminal device, or may be a two-dimensional code printed or displayed on other media other than the terminal device, which is not limited in the embodiment of the present invention);
 It would have been obvious to one of ordinary skill in the art at the time of the invention to include in the smart voucher systems and methods of Cohen/Tanaka,  to include user’s identity authentication as taught by Fan, since the claimed invention is merely a combination of old elements, and in the combination each element would have performed the same  function as it did separately, and one of ordinary skill in the art would have recognized that the results (protecting user’s identity, while improving efficiency of user’s identity authentication) of the combination were predictable.




Claim 10:
The combination of Cohen/ Tanaka discloses the limitations as shown above.
The combination of Cohen/ Tanaka does not specifically disclose, but French however discloses: 
wherein the user has a printed matter on which an image showing the user identifier is printed, and the obtaining portion takes  a photograph of the image and obtains the user identifier from the photographed image (see at least page 4/22( the two-dimensional code scanning instruction is a trigger condition for triggering execution of scanning the two-dimensional code, and is input by the user, for example, an application that enters the terminal device needs to perform two-dimensional code scanning, and the user inputs the two dimensional code. The scanning instruction; the two-dimensional code may be a picture inside the terminal device, or may be a two-dimensional code printed or displayed on other media other than the terminal device, which is not limited in the embodiment of the present invention);
It would have been obvious to one of ordinary skill in the art at the time of the invention to include in the smart voucher systems and methods of Cohen/Tanaka,  to include user’s identity authentication as taught by Fan, since the claimed invention is merely a combination of old elements, and in the combination each element would have performed the same  function as it did separately, and one of ordinary skill in the art would have recognized that the results (protecting user’s identity, while improving efficiency of user’s identity authentication) of the combination were predictable.

Claim 11:
The combination of Cohen/ Tanaka discloses the limitations as shown above.
The combination of Cohen/ Tanaka does not specifically disclose, but French however discloses: 
wherein the image is a barcode containing encoded information including the user identifier, and the obtaining portion decodes the barcode to obtain the user identifier (see at least page 4/22( embodiment of the present invention may perform the encryption processing on the two-dimensional code information and the biometric information);
It would have been obvious to one of ordinary skill in the art at the time of the invention to include in the smart voucher systems and methods of Cohen/Tanaka,  to include user’s identity authentication as taught by Fan, since the claimed invention is merely a combination of old elements, and in the combination each element would have 

performed the same  function as it did separately, and one of ordinary skill in the art would have recognized that the results (protecting user’s identity, while improving efficiency of user’s identity authentication) of the combination were predictable.

Claim 14:
The combination of Cohen/ Tanaka discloses the limitations as shown above.
The combination of Cohen/ Tanaka does not specifically disclose, but French however discloses: 
wherein the obtaining portion obtains, as the user identifier, biometrics information of the user from the user (see at least page 4/22, (the biometric information is information for authenticating a user. Specifically, the biometric information is biometric information that can be used to uniquely identify the user's identity, such as: face, fingerprint, iris, sound, etc., alone or in combination. Since the biometric information acquisition kinetic energy is automatically activated, and the operation of scanning the two-dimensional code is performed simultaneously, the biometric information of the user who is currently operating the terminal device can be obtained, that is, the biometric information that can be used for authenticating the user can be automatically obtained);
It would have been obvious to one of ordinary skill in the art at the time of the invention to include in the smart voucher systems and methods of Cohen/Tanaka,  to include user’s identity authentication as taught by Fan, since the claimed invention is merely a combination of old elements, and in the combination each element would have performed the same  function as it did separately, and one of ordinary skill in the art would have recognized that the results (protecting user’s identity, while improving efficiency of user’s identity authentication) of the combination were predictable.

Claims 12-13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Cohen et al, US Pub No: 2014/0089071 A1 in view of   Tanaka, JP 2004/102,761A  in view of Swartz, US Pub No: 2003/0132298 A1. 

Claim 12:
The combination of Cohen/ Tanaka discloses the limitations as shown above.
The combination of Cohen/ Tanaka does not specifically disclose, but Swartz however discloses: 
wherein the user has a wireless tag for storing the user identifier, and the obtaining  portion reads out the user identifier stored in the wireless tag  (see at least paragraph 40, ( portable terminal employing an integrated bar code laser scanner, it will be understood by those skilled in the art that the machine code reader can be a radio frequency identification tag reader, a CCD (charged coupled device) or CMOS imager or any other type of machine code reader which can decode encoded indicia on an article and/or collect data by means of optical, radio or other means); paragraph 89, ( A card reader on the entrance unit 220 reads the information stored on the card and checks with the central storage system to confirm that a corresponding customer data file exists and that the customer is authorized to use the system.  the system is also ideal for credit card check confirmation. For instance, after receiving a request to purchase items on credit a terminal with an imager could scan and identify the customer with reference to an external identification server);
It would have been obvious to one of ordinary skill in the art at the time of the invention to include in the smart voucher systems and methods of Cohen/Tanaka,  to include storing user identity in magnetic medium as taught by Swartz, since the claimed invention is merely a combination of old elements, and in the combination each element would have performed the same  function as it did separately, and one of ordinary skill in the art would have recognized that the results (protecting user’s identity, while improving efficiency of user’s identity authentication) of the combination were predictable.

Claim 13:
The combination of Cohen/ Tanaka discloses the limitations as shown above.
The combination of Cohen/ Tanaka does not specifically disclose, but Swartz however discloses: 
wherein the user has a magnetic medium for storing the user identifier, and the obtaining portion reads out the user identifier stored in the magnetic medium (see at least paragraph 89, (A card reader on the entrance unit 220 reads the information stored on the card and checks with the central storage system to confirm that a corresponding customer data file exists and that the customer is authorized to use the system);
It would have been obvious to one of ordinary skill in the art at the time of the invention to include in the smart voucher systems and methods of Cohen/Tanaka,  to include storing user identity in magnetic medium as taught by Swartz, since the claimed invention is merely a combination of old elements, and in the combination each element would have performed the same  function as it did separately, and one of ordinary skill in the art would have recognized that the results (protecting user’s identity, while improving efficiency of user’s identity authentication) of the combination were predictable.

Claims 17-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Cohen et al, US Pub No: 2014/008,9071 A1 in view of Tanaka, JP 2004/102,761A in view of Uchi, JP 2013/077,289 A.

Claims 17-19:
Cohen discloses:
performing, by the user terminal, an obtaining step for obtaining a user identifier for identifying a user (see at least paragraph 33,(System 300 comprises a dedicated voucher management server 302 (exemplarily used in a "cloud" environment) coupled to a number of user interfaces. These include an employer user interface 304, an employee user interface 306, a supplier interface 308 and a third party (e.g. non-employee customer) user interface 310. Interfaces 304, 306 and 310 may exemplarily be computer terminals or point-of-sale (POS) devices); Paragraph 35 (Employer X provides a unique meal voucher to employee A, who receives the voucher through a SMS message to his/her cell-phone at 11 am on the day of issue. The voucher has a per diem value of $35 and may be used only for lunch between 12 am and 2 pm on the day of issue at three restaurants close to the workplace of the employees);PatentAttorney Docket No. 
performing, a service amount that is a price of a predetermined item or service provided to the user and a time are indicated (see at least paragraph 35 (Employer X provides a unique meal voucher to employee A, who receives the voucher through a SMS message to his/her cell-phone at 11 am on the day of issue. The voucher has a per diem value of $35 and may be used only for lunch between 12 am and 2 pm on the day of issue at three restaurants close to the workplace of the employees);
providing, by the server device, a first storage configured to store the user identifier and subsidy calculation information, an organization identifier for identifying an organization to which the user indicated in the user identifier belongs in correlation with one another in advance (see at least paragraph 35 (Employer X provides a unique meal voucher to employee A, who receives the voucher through a SMS message to his/her cell-phone at 11 am on the day of issue. The voucher has a per diem value of $35 and may be used only for lunch between 12 am and 2 pm on the day of issue at three restaurants close to the workplace of the employees);
performing, by the server device, a subsidy determination step for receiving the user identifier from the user terminal, extracting the service amount and the time (see at least paragraph 35 (Employer X provides a unique meal voucher to employee A, who receives the voucher through a SMS message to his/her cell-phone at 11 am on the day of issue. The voucher has a per diem value of $35 and may be used only for lunch between 12 am and 2 pm on the day of issue at three restaurants close to the workplace of the employees);
determining whether to subsidize the predetermined item or service based on the extracted time (see at least paragraph 35 (Employer X provides a unique meal voucher to employee A, who receives the voucher through a SMS message to his/her cell-phone at 11 am on the day of issue. The voucher has a per diem value of $35 and may be used only for lunch between 12 am and 2 pm on the day of issue at three restaurants close to the workplace of the employees);
performing, by the server device, when the predetermined item or service is determined to be subsidized in the subsidy determination step, an amount of subsidy by using the extracted service amount (see at least paragraph 35 (Employer X provides a unique meal voucher to employee A, who receives the voucher through a SMS message to his/her cell-phone at 11 am on the day of issue. The voucher has a per diem value of $35 and may be used only for lunch between 12 am and 2 pm on the day of issue at three restaurants close to the workplace of the employees);
performing, by the server device, a second storage step for storing the user identifier received from the user terminal in correlation with the amount of subsidy; and performing, by the server device, an informing step for informing, of the amount of subsidy for each of the user identifiers, an organization indicated in the organization identifier stored in correlation with each of the user identifiers in the first storage (see at least paragraph 36, (Employer Y provides on Sunday morning unique meal vouchers to employees A, B and C. All vouchers have a per diem value of $ 35. The voucher of employee A is valid for use only for a Kosher meal at any of three establishments on the Sunday or Thursday of the week of issue. The per diem value cannot be accumulated. The voucher of employee B is valid for use either for a meal at any of three restaurants on each day of the week between 12 am and 13:59 pm, or for purchase of goods up to the per diem value during the week of issue. The per diem value cannot be accumulated. The voucher of employee C is valid for use for meals every day of the week between 12 am and 13:59 pm at any restaurant registered through the supplier interface);

Cohen does not specifically disclose, but Tanaka however discloses:
performing subsidy calculation and storing subsidy calculation information in correlation with the received user identifier in a storage (see at least page 9/14  (Upon receiving the point data indicating the points assigned to the individual employees of the company transmitted from the corporate terminal, the point data is stored as the stored point data in the memory for each individual employee) ; and Page  4/14    (The brokerage business company subtracts the applied points (i.e. amount of subsidy) from the number of remaining points of the employee, and at the same time reimburses the usage fee for the points); page5/14, (Upon receiving an application for use of the employee's personal welfare service and a use point used for the use of the benefit service, which is input to the personal terminal by the employee of the company and transmitted from the personal terminal, Perform a use procedure of the use of the welfare service to the facility terminal of the corresponding welfare service facility, transmit a subsidy equivalent to the use point to the facility terminal, and use the use point and the employee's personal point);

It would have been obvious to one of ordinary skill in the art at the time of the invention to include in the smart voucher systems and methods of Cohen, the ability of subtracting and calculating subsidy amount as taught by Tanaka, since the claimed invention is merely a combination of old elements, and in the combination each element would have performed the same  function as it did separately, and one of ordinary skill in the art would have recognized that the results (providing organization(s) with a mechanism to calculate subsidy amount of employees within a specified budget) of the combination were predictable.

The combination of Cohen/ Tanaka does not specifically disclose, but Uchi however discloses: 
performing, by the user terminal, an imaging step for obtaining an image of a receipt in which a service amount item or service provided to the user;
performing, by the server device, a subsidy determination step for receiving the image and the user identifier from the user terminal;
see at least page 5/17, (The user (employee) of the postpaid terminal 2 that has received the electronic receipt data in step S103 transmits the electronic receipt data to the information collecting device 5. The transmission may be performed every time the electronic receipt data is received, or may be performed collectively within a predetermined period described later);
It would have been obvious to one of ordinary skill in the art at the time of the invention to include in the smart voucher systems and methods of Cohen/Tanaka, the ability of calculating subsidy rate amount as taught by Uchi, since the claimed invention is merely a combination of old elements, and in the combination each element would have performed the same  function as it did separately, and one of ordinary skill in the art would have recognized that the results (providing organization(s) with a mechanism to calculate subsidy amount of employees within a specified budget) of the combination were predictable.
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Shi, US Pat No: 10050952B2, teaches smart phone login using QR code.
Nishida, JP 2006/048,390A, teaches Method and system for authenticating two-dimensional code user. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Affaf Ahmed whose telephone number is 571-270-1835.  The examiner can normally be reached on [ M-R 8-6 pm].
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached at 571-270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/AFAF OSMAN BILAL AHMED/Primary Examiner, Art Unit 3682